EXHIBIT 10.12

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OCCIDENTAL PETROLEUM CORPORATION

MODIFIED DEFERRED COMPENSATION PLAN

(Effective December 31, 2006)

 



TABLE OF CONTENTS

 

Page

 

 

 

ARTICLE I  PURPOSE

1

ARTICLE II  DEFINITIONS

1

ARTICLE III  ADMINISTRATION OF THE PLAN

8

ARTICLE IV  PARTICIPATION

8

4.1  Election to Participate

8

4.2  DCP Deferral Accounts

10

4.3  Interest

11

4.4  Valuation of Deferral Accounts

11

4.5  Savings Plan Restoration Contribution

11

4.6  Statement of Deferral Accounts

12

4.7  2004 Bonuses

12

ARTICLE V  BENEFITS

12

5.1  Termination of Employment for a Reason other than Death

12

5.2  Beneficiary Benefits

13

5.3  Early Payment

14

5.4  Emergency Benefit

15

5.5  Effect of Termination Event

15

5.6  Small Benefit

15

5.7  Tax Withholding and Reporting

15

5.8  Termination of Employment

16

5.9  Re-Employment

17

5.10  Qualified Divorce Orders

17

5.11  Special Transition Election

17

ARTICLE VI  BENEFICIARY DESIGNATION

17

ARTICLE VII  CLAIMS PROCEDURE

18

7.1  Applications for Benefits

18

7.2  Claims Procedure for Benefits other than Disability Benefits

18

7.3  Claims Procedure for Disability Benefits

19

7.4  Limitations on Actions

21

 

 

-i-

 



TABLE OF CONTENTS

(continued)

Page

 

 

 

ARTICLE VIII  AMENDMENT AND TERMINATION OF PLAN

21

8.1  Amendment

21

8.2  Termination

21

ARTICLE IX  MISCELLANEOUS

22

9.1  Unsecured General Creditor

22

9.2  Trust Fund

22

9.3  Nonassignability

22

9.4  Release from Liability to Participant

23

9.5  Employment Not Guaranteed

23

9.6  Gender, Singular & Plural

23

9.7  Captions

23

9.8  Validity

23

9.9  Notice

24

9.10  Applicable Law

24

 

 

 

-ii-

 

 

 



 

 

OCCIDENTAL PETROLEUM CORPORATION

MODIFIED DEFERRED COMPENSATION PLAN

(Effective December 31, 2006)

ARTICLE I

PURPOSE

Effective December 31, 2006, the Occidental Petroleum Corporation Deferred
Compensation Plan 2 (the “DCP2”) is merged with and into the Occidental
Petroleum Corporation 2005 Deferred Compensation Plan (the “2005 DCP”), which is
hereby amended and restated as the Occidental Petroleum Corporation Modified
Deferred Compensation Plan (the “Plan”). Effective December 31, 2006, for each
Participant who has made a Special Transition Rule Election under Section 5.12,
the Deferral Account (if any) of such Participant under the DCP2 is merged with
the Deferral Account (if any) of such Participant under the 2005 DCP, the
Savings Plan Restoration Account (if any) of such Participant under the DCP2 is
merged with the Savings Plan Restoration Account (if any) of such Participant
under the 2005 DCP, the SEDCP Deferral Account (if any) of such Participant unde
r the DCP2 is transferred to the 2005 DCP, and all such accounts are governed by
the terms of this Plan. For Participants who do not make such an election, any
Deferral Account, Savings Plan Restoration Account, or SEDCP Deferral Account of
such Participant under the DCP2 or 2005 DCP shall be subject to the terms of
this Plan but shall be maintained separate from each other.

The purpose of the Plan is to provide a tax-deferred opportunity for key
management and highly compensated employees of Occidental Petroleum Corporation
and its Affiliates (as defined below) to accumulate additional retirement income
through deferrals of compensation.

This Plan is intended to satisfy the requirements of Section 409A of the
Internal Revenue Code, and any regulations promulgated thereunder, so that the
taxation to Participants or Beneficiaries of any compensation deferred under
this Plan is deferred.

ARTICLE II

DEFINITIONS

Whenever the following words and phrases are used in this Plan with the first
letter capitalized, they shall have the meanings specified below:

Affiliate. “Affiliate” means (i) any corporation that is a member of a
controlled group of corporations (within the meaning of Code Section 1563(a),
determined without regard to Code Sections 1563(a)(4) and (e)(3)(C), and with
the phrase “more than 50%” substituted for the phrase “at least 80%” each place
it appears in Code Section 1563(a)) of which Occidental Petroleum Corporation is
a component member, or (ii) any entity (whether or not incorporated) that is
under common control with Occidental Petroleum Corporation (as defined in Code
Section 414(c) and the Treasury Regulations thereunder, and with the phrase
“more than 50%” substituted for the phrase “at least 80%” each place it appears
in the Treasury Regulations under Code Section 414(c)).

 

 



 

 

Alternate Payee. “Alternate Payee” means a former spouse of a Participant who is
recognized by a Divorce Order as having a right to receive all, or a portion of,
the benefits payable under this Plan with respect to such Participant.

Amortization Method. “Amortization Method” means an annual installment method of
paying a Participant’s benefits under which the Company will pay the Participant
an initial payment in an amount equal to (i) plus (ii) divided by (iii), where
(i) is the value of the Participant’s Deferral Accounts as of the end of the
month preceding such payment, (ii) is the amount of interest that would accrue
during the entire payout period on the unpaid balance credited to the
Participant’s Deferral Accounts immediately following such initial payment if
the Declared Rate then in effect remained unchanged and (iii) is the number of
years over which annual installments are to be paid. For each Plan Year after
the initial benefit payment is made, the annual benefit payment will be
determined under the same equation where (i)  is the value of the Participant’s
Deferral Accounts as of the end of the month preceding the benefit payment,
(ii) is the amount of interest that would accrue during the remaining payout
period on the unpaid balance credited to the Participant’s Deferral Accounts
immediately following such annual payment if the Declared Rate then in effect
remained unchanged and (iii) is the number of annual payments remaining.

Base Salary. “Base Salary” means the base salary earned by a Participant during
pay periods beginning in a Plan Year, excluding Bonus, all severance allowances,
forms of incentive compensation, Savings Plan, Retirement Plan or other Company
qualified plan contributions or benefits, retainers, insurance premiums or
benefits, reimbursements, and all other payments, prior to reduction for any
deferrals under this Plan or any other plan of the Company or reductions under
the Company’s Savings Plan allowed under Section 401(k) of the Code.

Beneficiary. “Beneficiary” means the person or persons designated as such in
accordance with Article VI.

Beneficiary Benefit. “Beneficiary Benefit” means the payment to a Participant’s
Beneficiary of the value of the Participant’s Deferral Accounts pursuant to
Section 5.2 on account of the Participant’s death.

Board. “Board” means the Board of Directors of Occidental Petroleum Corporation.

Bonus. “Bonus” means the bonus earned by a Participant under a regular annual
incentive compensation plan (excluding without limitation a special individual
or group bonus, a project bonus, and any other special bonus) during a Plan Year
prior to reduction for any deferral under this Plan or any other plan of the
Company.

Code. “Code” means the Internal Revenue Code of 1986, as amended.

Committee. “Committee” means the administrative committee appointed to
administer the Plan pursuant to Article III.

 

2

 



 

 

Company. “Company” means Occidental Petroleum Corporation, or any successor
thereto, and any Affiliates.

Company Management. “Company Management” means the Chairman of the Board,
President or any Executive Vice President of Occidental Petroleum Corporation.

Compensation. “Compensation” means Base Salary, Bonus and/or Performance Award
Cash Deferrals.

DCP Deferral Account. “DCP Deferral Account” means the account maintained on the
books of account of the Company for each Participant pursuant to Article IV to
account for amounts deferred under the 1988 DCP prior to January 1, 1999, and
the amounts subsequently deferred under the Prior Plan, the DCP2, the 2005 DCP
and this Plan.

DCP Deferral Amount. “DCP Deferral Amount” means an amount of a Participant’s
Base Salary and/or Bonus that is deferred under the Plan, including amounts
deferred under the 1988 DCP, the Prior Plan, the DCP2, the 2005 DCP and this
Plan.

DCP2. “DCP2” means the Occidental Petroleum Corporation Deferred Compensation
Plan 2, effective as of October 12, 2006.

Declared Rate. “Declared Rate” with respect to any Plan Year means the rate at
which interest will be credited on Deferral Accounts for such Plan Year. The
Declared Rate for each Plan Year ending on or before December 31, 2008, shall be
equal to the greater of (i) (A) plus (B) where (A) is the Moody’s Long-Term
Corporate Bond Index Monthly Average Corporates as published by Moody’s Investor
Services, Inc. (or successor thereto) for the month of July in the year prior to
the Plan Year in question, and (B) is 3% (“Moody’s Plus Three”), or (ii) the
highest yield on any unsecured debt or preferred stock of the Company that was
outstanding on the last day of July in the year prior to the Plan Year in
question. Such Declared Rate will be announced on or before January 1 of the
applicable Plan Year. The Declared Rate for each Plan Year commencing on or
after January 1, 2009, will be the monthly yield on 5-year Treasury Constant
Maturities plus 2%. Notwithstanding the foregoing, the Declared Rate for DCP
Deferral Amounts that were earned and deferred prior to 1994 under the 1988 DCP
(including bonuses which were earned for 1993), together with accumulated
interest thereon, will in no event be less than 8% for any Plan Year.
Accordingly, the Declared Rate for any Plan Year may be different for DCP
Deferral Amounts that were earned and deferred under the 1988 DCP prior to
January 1, 1994 than for DCP Deferral Amounts earned after such date.

Deferral Account(s). “Deferral Account(s)” means a Participant’s DCP Deferral
Account and/or SEDCP Deferral Account (if any) and/or Savings Plan Restoration
Account (if any) maintained on the books of account of the Company for each
Participant pursuant to Article IV.

Deferral Election Form. “Deferral Election Form” means a paper or electronic
election form provided by the Committee on which an Eligible Employee may elect
to defer Base Salary and/or Bonus and may elect to receive an Early Payment
Benefit in accordance with Article IV.

 

3

 



 

 

Disability. “Disability” means a condition that qualifies as a disability under
a Company disability plan and is approved by the Committee.

Disability Benefit. “Disability Benefit” means the payment to a Participant of
the value of the Participant’s Deferral Accounts pursuant to Section 5.1 if the
Participant ceases to perform services for the Company due to a Disability.

Distribution Election Form. “Distribution Election Form” means a paper or
electronic election form provided by the Committee on which a Participant may
elect the form of payment of his Retirement Benefits and/or the form of payment
of Beneficiary Benefits to his Beneficiary in accordance with Article V.

Divorce Order. “Divorce Order” means any judgment, decree, or order (including
judicial approval of a property settlement agreement) that relates to the
settlement of marital property rights between a Participant and his former
spouse pursuant to state domestic relations law (including, without limitation
and if applicable, community property law).

Early Payment Benefit. “Early Payment Benefit” means the payment to a
Participant of part or all of the Participant’s DCP Deferral Account in an Early
Payment Year beginning prior to the Participant’s Retirement or other
termination of employment pursuant to Section 5.4.

Early Payment Year. “Early Payment Year” means any year prior to a Participant’s
Retirement or other termination of employment that a Participant elects pursuant
to Section 4.1(b) to have an Early Payment Benefit paid or commenced to be paid.

Early Payment Year Subaccount. “Early Payment Year Subaccount” means any
subaccount of a Participant’s DCP Deferral Account established to separately
account for deferred Base Salary and/or Bonus (and interest credited thereto)
that is subject to an Early Payment Benefit election.

Eligible Employee. “Eligible Employee” means each key management employee or
other highly compensated employee of the Company who is selected by Company
Management to participate in the Plan.

Emergency Benefit. “Emergency Benefit” means the payment to a Participant of
part or all of his Deferral Accounts in the event that the Participant has an
Unforeseeable Emergency pursuant to Section 5.5.

Fractional Method. “Fractional Method” means an installment method of paying a
Participant’s Retirement Benefit under which the Company will determine the
amount of each annual installment by dividing the value of the Participant’s
Deferral Accounts as of the end of the month preceding the payment date by the
number of annual installments remaining to be paid.

1988 DCP. “1988 DCP” means the Occidental Petroleum Corporation 1988 Deferred
Compensation Plan.

 

4

 



 

 

Participant. “Participant” means (i) each individual who, as of December 30,
2006, was a participant in the 2005 DCP or DCP2 and has not received a complete
distribution of the benefits accrued under those plans, (ii) an Eligible
Employee who has filed a completed and fully executed Deferral Election Form
with the Committee and is participating in the Plan in accordance with the
provisions of Article IV, and (iii) any person who has a Deferral Account by
reason of his prior status as an Eligible Employee. Under no circumstances shall
“Participant” mean any Alternate Payee.

Performance Award Cash Deferral. “Performance Award Cash Deferral” means that
portion of a Qualifying Performance Stock Award that is deferred under this Plan
as provided in Section 4.1(c) of this Plan.

Plan Year. “Plan Year” means the calendar year beginning on January 1 and ending
on December 31.

Prior Plan. “Prior Plan” means the Occidental Petroleum Corporation Deferred
Compensation Plan as amended and restated as of January 1, 2003, under which
deferrals ceased as of December 31, 2004.

Qualified Divorce Order. “Qualified Divorce Order” means a Divorce Order that
(a) creates or recognizes the existence of an Alternate Payee’s right to, or
assigns to an Alternate Payee the right to, receive all or a portion of the
benefits payable to a Participant under this Plan; (b) clearly specifies (i) the
name and the last known mailing address of the Participant and the name and
mailing address of the Alternate Payee covered by the order, (ii) the amount or
percentage of the Participant’s benefits to be paid by this Plan to the
Alternate Payee, or the manner in which such amount or percentage is to be
determined, (iii) the number of payments or period to which such order applies,
and (iv) that it applies to this Plan; and (c) does not (i) require this Plan to
provide any type or for m of benefit, or any option, not otherwise provided
under the Plan, (ii) require this Plan to provide increased benefits, or
(iii) require the payment of benefits to an Alternate Payee that are required to
be paid to another Alternate Payee under another Divorce Order previously
determined to be a Qualified Divorce Order.

Qualifying Performance Stock Award. “Qualifying Performance Stock Award” has the
meaning given to such term under the 2005 DSP.

Retirement. “Retirement” means (i) the termination of a Participant’s employment
with the Company for reasons other than Disability or death after the
Participant attains age 65, (ii) the termination of a Participant’s employment
with the Company for reasons other than Disability or death after the
Participant attains age 55 and completes five (5) Years of Service or (iii) the
Participant’s attainment of age 55 following the Participant’s termination of
employment with the Company for reasons other than Disability or death prior to
attainment of age 55 if the Participant qualifies for retiree medical coverage
under the Occidental Petroleum Corporation Medical Plan on the date of the
Participant’s termination of employment. Notwithstanding the foregoing, with
respect to Participants who executed a consulting agreement with the Company
prior to October 3, 2004, “Retirement” means the termination date of the
Participant’s consulting agreement.

 

5

 



 

 

Retirement Benefit. “Retirement Benefit” means the payment to a Participant of
the value of the Participant’s Deferral Accounts pursuant to Section 5.1
following Retirement.

Retirement Plan. “Retirement Plan” means the Occidental Petroleum Corporation
Retirement Plan, as amended from time to time.

SEDCP. “SEDCP” means the Occidental Petroleum Corporation Senior Executive
Deferred Compensation Plan under which certain Company executives deferred
compensation.

SEDCP Deferral Account. “SEDCP Deferral Account” means the account maintained on
the books of account of the Company for certain Participants pursuant to
Article IV to account for amounts deferred under the SEDCP.

Savings Plan. “Savings Plan” means the Occidental Petroleum Corporation Savings
Plan, as amended from time to time.

Savings Plan Restoration Account. “Savings Plan Restoration Account” means the
account maintained on the books of account of the Company to reflect Savings
Plan Restoration Contributions made by the Company pursuant to Section 4.6.

Savings Plan Restoration Contribution. “Savings Plan Restoration Contribution”
means the amount credited to a Participant’s Savings Plan Restoration Account
pursuant to Section 4.6.

Specified Employee. “Specified Employee” means an employee of the Company who is
a “specified employee” as defined in Section 409A(a)(2)(B) of the Code. For
purposes of determining “Specified Employees,” December 31 shall be the
“identification date” as defined in Proposed Treasury Regulations Section
1.409A-1(i) (or any successor regulation), and each Participant who satisfies
the definition of Specified Employee as of any identification date shall be
treated as a Specified Employee for the 12-month period beginning on the April 1
following such identification date.

Termination Benefit. “Termination Benefit” means the payment to a Participant of
the value of the Participant’s Deferral Accounts pursuant to Section 5.1 on
account of the Participant’s termination of employment other than due to
Retirement, Disability or death.

Termination Event. “Termination Event” means any of the following:

(a)        Approval by the stockholders of Occidental Petroleum Corporation (or,
if no stockholder approval is required, by the Board) of the dissolution or
liquidation of Occidental Petroleum Corporation, other than in the context of a
transaction that does not constitute a Termination Event under clause (b) below;

(b)        Consummation of a merger, consolidation, or other reorganization,
with or into, or the sale of all or substantially all of Occidental Petroleum
Corporation’s business and/or assets as an entirety to, one or more entities
that are not subsidiaries or other affiliates of Occidental Petroleum
Corporation (a “Business Combination”), unless

 

6

 



 

(i) as a result of the Business Combination, more than 50% of the outstanding
voting power of the surviving or resulting entity or a parent thereof (the
“Successor Entity”) immediately after the Business Combination is, or will be,
owned, directly or indirectly, by holders of Occidental Petroleum Corporation’s
voting securities immediately before the Business Combination; (ii) no “person”
(as such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934, as amended from time (the “Exchange Act”)), excluding the Successor
Entity or any employee benefit plan of Occidental Petroleum Corporation and any
trustee or other fiduciary holding securities under an Occidental Petroleum
Corporation employee benefit plan or any person described in and satisfying the
conditions of Rule 13d-1(b)(i) of the Exchange Act (an “Excluded Person”),
beneficially owns, directly or indirectly, more than 20% of the outstanding
shares or the combined voting power of the outstanding voting securities of the
Successor Entity, after giving effect to the Business Combination, except to the
extent that such ownership existed prior to the Business Combination; and
(iii) at least 50% of the members of the board of directors of the entity
resulting from the Business Combination were members of the Board at the time of
the execution of the initial agreement or of the action of the Board approving
the Business Combination;

(c)        Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act, but excluding any Excluded Person) is or becomes the beneficial
owner (as defined in Rule 13d-3 under the Exchange Act), directly or indirectly,
of securities of Occidental Petroleum Corporation representing 20% or more of
the combined voting power of Occidental Petroleum Corporation’s then outstanding
voting securities, other than as a result of (i) an acquisition directly from
Occidental Petroleum Corporation; (ii) an acquisition by Occidental Petroleum
Corporation; or (iii) an acquisition by any employee benefit plan (or related
trust) sponsored or maintained by Occidental Petroleum Corporation or a
Successor Entity; or

(d)        During any period not longer than two consecutive years, individuals
who at the beginning of such period constituted the Board cease to constitute at
least a majority thereof, unless the election, or the nomination for election by
Occidental Petroleum Corporation’s stockholders, of each new Board member was
approved by a vote of at least two-thirds (2/3) of the Board members then still
in office who were Board members at the beginning of such period (including for
these purposes, new members whose election or nomination was so approved), but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board.

(e)        Notwithstanding the foregoing, to the extent that any event or
occurrence described in subsections (a) through (d) does not constitute “a
change in the ownership or effective control” as defined under Section 409A of
the Code, or any regulations promulgated thereunder, such event or occurrence
shall not constitute a Termination Event for purposes of Section 5.6 of this
Plan, but shall constitute a Termination Event for purposes of Sections 8.1 and
8.2 of this Plan.

 

7

 



 

 

2005 DCP. “2005 DCP” means the Occidental Petroleum Corporation 2005 Deferred
Compensation Plan, restated as of January 1, 2005 and as subsequently amended.

2005 DSP. “2005 DSP” means the Occidental Petroleum Corporation 2005 Deferred
Stock Program, as amended from time to time.

Unforeseeable Emergency. “Unforeseeable Emergency” means a severe financial
hardship to the Participant resulting from an illness or accident of the
Participant, the Participant’s spouse, or a dependent (as defined in
Section 152(a) of the Code) of the Participant, loss of the Participant’s
property due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant.

Years of Service. “Years of Service” means the number of full years credited to
a Participant under the Retirement Plan for vesting purposes.

ARTICLE III

ADMINISTRATION OF THE PLAN

A Committee shall be appointed by the Board to administer the Plan and
establish, adopt, or revise such rules and regulations as the Committee may deem
necessary or advisable for the administration of the Plan and to interpret the
provisions of the Plan, and, except as otherwise indicated herein, any such
interpretations shall be conclusive and binding. All decisions of the Committee
shall be by vote of at least two of the Committee members and shall be final.
The Committee may appoint any agent and delegate to such agent such powers and
duties in connection with the administration of the Plan as the Committee may
from time to time prescribe.

Members of the Committee shall be eligible to participate in the Plan while
serving as members of the Committee, but a member of the Committee shall not
vote or act upon any matter which relates solely to such member’s interest in
the Plan as a Participant.

ARTICLE IV

PARTICIPATION

4.1        Election to Participate.

(a)        Deferral Elections. An Eligible Employee may elect to participate in
the Plan and elect to defer annual Base Salary and/or Bonus under the Plan by
filing with the Committee a completed and fully executed Deferral Election Form
prior to the beginning of the Plan Year during which the Eligible Employee
performs the services for which such Base Salary and Bonus are to be earned, or
at such other time as the Committee may permit in accordance with the
regulations promulgated under Section 409A of the Code. Deferral Election Forms
must be filed in accordance with the instructions set forth in the Deferral
Election Forms.

An employee who first becomes an Eligible Employee during a Plan Year may make
an initial deferral election under this Plan within 30 days after the date the
employee becomes an Eligible Employee provided that such Eligible Employee has
not previously become eligible to participate in any other account balance plan
of the Company as described in

 

8

 



 

Proposed Treasury Regulations Section 1.409A-1(c)(2) or any successor
regulation. Any such election shall apply to Base Salary earned for services
performed after the election is filed with the Committee and to that portion of
the Bonus earned during such Plan Year equal to the total amount of the Bonus
multiplied by the ratio of the number of days remaining in the Plan Year after
the election is filed with the Committee over the total number of days during
the Plan Year that such Eligible Employee is employed by the Company.

Various deferral options will be made available to Eligible Employees under the
Plan, subject to such limitations and conditions as the Committee may impose
from time to time, in its complete and sole discretion. A Deferral Election Form
filed for a Plan Year shall be effective for Base Salary and/or Bonus to be
earned during that Plan Year and shall remain in effect for that Plan Year and
subsequent Plan Years, notwithstanding any change in the Participant’s Base
Salary or Bonus until changed or terminated in accordance with the terms of this
Section 4.1; provided, however, that such election shall terminate as of the end
of the Plan Year in which the Participant remains an employee but ceases to be
an Eligible Employee. Subject to the minimum deferral requirements and maximum
deferral limitations set forth below, a Participant may increase, decrease or
terminate his deferral election effective for Base Salary and/or Bonus to be
earned for services to be performed during any Plan Year by filing a new
Deferral Election Form with the Committee prior to January 1 of such Plan Year.

Each Deferral Election Form will designate the DCP Deferral Amounts as a fixed
dollar amount or fixed percentage (in increments of 1%) of Base Salary and/or
(i) a fixed dollar amount or a fixed percentage of Bonus or (ii) 100% of any
Bonus exceeding a specified dollar amount, as elected by the Participant.
Deferrals of Base Salary will normally be deducted ratably during the Plan Year.
In its sole discretion, the Committee may also permit amounts that an Eligible
Employee has previously elected to defer under other plans or agreements with
the Company to be transferred to this Plan and credited to his Deferral Accounts
that are maintained hereunder.

(A)       Minimum Deferral. For each Plan Year, the minimum amount of Base
Salary that a Participant may elect to defer is $5,000, if expressed as a dollar
amount, or 5% of Base Salary, if expressed as a percentage, and the minimum
amount of Bonus that a Participant may elect to defer is any of the following:
(I) $5,000, (II) 5% of Bonus, or (III) 100% of that portion of any Bonus that
exceeds a dollar amount specified by the Participant on his Deferral Election
Form.

(B)        Maximum Deferral. For each Plan Year, the maximum amount of Base
Salary that a Participant may elect to defer is 75% of Base Salary, and the
maximum amount of Bonus that a Participant may elect to defer is 100% of Bonus.
Notwithstanding the foregoing, effective with respect to amounts earned on or
after January 1, 2007, for each Plan Year, the maximum total amount of
Compensation that a Participant may elect to defer is $75,000 (i.e. the amount
that would otherwise be paid in a Plan Year if not deferred under this Plan
cannot exceed $75,000).

(C)       Deferral Account Balance. Notwithstanding anything herein to the
contrary, if as of December 31 of any Plan Year, a Participant’s total Deferral
Account balance is $1,000,000 or more, then the Participant may not defer any
compensation

 

9

 



 

earned in the following Plan Year and any election to do so shall be considered
void. If as of December 31 of any Plan Year, a Participant’s total Deferral
Account balance is less than $1,000,000, then the Participant may defer
compensation earned in the following Plan Year in accordance with this Article
IV.

(b)        Early Payment Benefit Election. With respect to Base Salary and/or
Bonus earned after December 31, 2007, on the Deferral Election Form filed
pursuant to Section 4.1(a), an Eligible Employee may irrevocably elect to
receive the Base Salary and/or Bonus deferred pursuant to that election in a
lump sum payment or in annual installments over two (2) to five (5) years
commencing prior to termination of employment in an Early Payment Year. If a
Participant fails to designate the form of distribution for an Early Payment
Benefit, the distribution shall be in the form of a lump sum. The Early Payment
Year elected must be a year that begins at least two (2) years after the end of
the first Plan Year to which the election applies. An Early Payment Benefit
election filed for the Plan Year beginning January 1, 2008, or for any
subsequent Plan Year, shall be effective for Base Salary and/or Bonus earned and
deferred during that Plan Year and each subsequent Plan Year until terminated in
accordance with the terms of this Section 4.1; provided, however that deferrals
of Base Salary or Bonus earned during any Plan Year that ends less than two (2)
years prior to the Early Payment Year will not be subject to the Early Payment
Benefit election and shall be paid upon the Participant’s termination of
employment as set forth in Section  5.1 or 5.2, as the case may be. A
Participant may terminate an election for an Early Payment Benefit with respect
to Base Salary and/or Bonus deferred in any future Plan Year by filing a new
Deferral Election Form with the Committee prior to January 1 of such Plan Year.
A Participant may not, however, change the form of benefit or time of
commencement of an Early Payment Benefit with respect to Base Salary and/or
Bonus deferred pursuant to a Deferral Election Form after that Deferral Election
is filed pursuant to Section 4.1(a).

A Participant may not at any time have Early Payment Benefits scheduled for more
than two Early Payment Years. However, after an Early Payment Year has occurred
and all payments with respect to the corresponding Early Payment Year election
have been completed, a Participant may elect a new Early Payment Year for future
deferrals of Base Salary and/or Bonuses.

(c)        Deferral of Performance Award Cash Payments. Notwithstanding anything
contained herein to the contrary, the cash portion (if any) subject to a
deferral election under a Qualifying Performance Stock Award that was granted
before December 31, 2006 but becomes vested on or after December 31, 2006 shall
be credited to the Eligible Employee’s DCP Deferral Account as a Performance
Award Cash Deferral unless the Participant elected, pursuant to transition rules
under Section 409A of the Code, to receive distribution of the cash portion of
the Qualifying Performance Stock Award in 2008. Any cash portion of a Qualifying
Performance Stock that becomes vested on or after December 31, 2006 and payable
in 2008 pursuant to an election as described herein, shall be credited to a
special subaccount of the Participant’s DCP Deferral Account and distributed in
a lump sum during the first seventy-five (75) days of 2008.

4.2        DCP Deferral Accounts. The Committee shall establish and maintain a
separate DCP Deferral Account for each Participant. A DCP Deferral Amount shall
be credited by the

 

10

 



 

Company to the Participant’s DCP Deferral Account as of the date that the
Participant’s Base Salary and/or Bonus would otherwise have been paid. The
amount of a Participant’s Performance Award Cash Deferral shall be credited to a
Participant’s DCP Deferral Account as of the date it becomes certified for
payment. Such DCP Deferral Account shall be debited by the amount of any
payments made by the Company to the Participant or the Participant’s Beneficiary
therefrom as of the date of payment. The Committee shall establish an Early
Payment Year Subaccount within a Participant’s DCP Deferral Account for each
Early Payment Year elected by that Participant. Any such Early Payment Year
Subaccount shall be debited by the amount of any Early Payment Benefit paid by
the Company to the Participant in such Early Payment Year pursuant to
Section 5.4 as of the date o f payment.

4.3        SEDCP Deferral Accounts. The Committee shall maintain a separate
SEDCP Deferral Account for each Participant who was a participant in the SEDCP
on December 31, 1998. The balance of such Participant’s accounts under the SEDCP
as of December 31, 1998 remained credited to each such Participant’s SEDCP
Deferral Account under the Occidental Petroleum Corporation Deferred
Compensation Plan, a predecessor to this Plan, as of January 1, 1999. SEDCP
Deferral Accounts shall be debited by the amount of any payments made by the
Company to the Participant or the Participant’s Beneficiary therefrom as of the
date of payment.

4.4        Interest. Each Deferral Account of a Participant shall be deemed to
bear interest on the monthly balance of such Deferral Account at the Declared
Rate for each Plan Year, compounded monthly. Except as provided in Section
5.2(a), with respect to SEDCP Deferral Accounts for Participants who die prior
to becoming eligible for Retirement, interest will be credited to each Deferral
Account on a monthly basis on the last day of each month as long as any amount
remains credited to such Deferral Account. Amounts of deferred Compensation that
are credited to a DCP Deferral Account and amounts of Savings Plan Restoration
Contributions that are credited to a Savings Plan Restoration Account prior to
the end of a calendar month shall accrue interest from the date of crediting,
computed on the basis of a 30-day month based on days elapsed from date of
crediting to the end of the month. Notwithstanding the foregoing, effective
January 1, 2009, each Deferral Account of a Participant shall be deemed to bear
interest on the monthly balance of such Deferral Account at the annualized
Declared Rate for the month. Such interest shall be credited to the
Participant’s Deferral Account balance as of the last day of the month and shall
be determined by multiplying the Deferral Account balance as of the end of the
preceding month times the annualized Declared Rate for the current month.

4.5        Valuation of Deferral Accounts. The value of a Deferral Account as of
any date shall equal the amounts previously credited to such Deferral Account
less any payments debited to such Deferral Account plus the interest deemed to
be earned on such Deferral Account in accordance with Section 4.4 through the
end of the preceding month. When payments are made from a DCP Deferral Account
for any reason other than an Early Payment Benefit elected after January 1,
1994, such payments shall be deemed to be made on a proportionate or pro-rata
basis from DCP Deferral Amounts (including accumulated interest thereon) that
were earned and deferred under the 1988 DCP prior to January 1, 1994, and DCP
Deferral Amounts (including accumulated interest thereon) that were earned and
deferred after that date.

 

11

 



 

 

4.6        Savings Plan Restoration Contribution.

(a)        General Rule. For each Plan Year, the Company shall credit to the
Savings Plan Restoration Account of any Participant, an amount equal to the
amount by which the contribution that would otherwise have been made by the
Company on behalf of the Participant to the Savings Plan for such Plan Year is
reduced by reason of the reduction in the Participant’s Base Salary for such
Plan Year because of deferrals under this Plan. The Savings Plan Restoration
Contribution shall be credited to the Savings Plan Restoration Account of each
Participant for each Plan Year at the same time as the Company contribution for
such Plan Year is made to the Savings Plan. A Participant’s interest in any
credit to his Savings Plan Restoration Account and earnings thereon shall vest
at the same rate and at the same time as would have been the case had such
contribution been made to the Savings Plan. Notwithstanding anything contained
herein to the contrary, if, upon a Participant’s termination of employment, the
Participant has not or does not become 100% vested in his Savings Plan
Restoration Account, the unvested portion of his Savings Plan Restoration
Account shall be forfeited prior to the determination of the amount of any
benefits under Sections 5.1, 5.5, or 5.6.

(b)        Transfer of Non-Vested Savings Plan Restoration Account from Prior
Plan. Effective as of January 1, 2005, that portion of a Participant’s Savings
Plan Restoration Account under the Prior Plan that was not vested as of
December 31, 2004, was transferred to and credited to such Participant’s Savings
Plan Restoration Account under the 2005 DCP and is governed by the terms of this
Plan, including any Distribution Election Form filed under the 2005 DCP on or
before December 31, 2005. If the Participant was not participating in the 2005
DCP in 2005, the Participant could nevertheless make an election in accordance
with Section 5.1(b) and 5.2 of the 2005 DCP if such election was made by
December 31, 2005. If the Participant did not file a Distribution Election Form
on or before December 31, 2005, with respect to such amount, together with
interest the Participant was deemed to have made an election to receive
distribution in accordance with Section 5.1(a).

4.7        Statement of Deferral Accounts. The Committee shall submit to each
Participant, within 120 days after the close of each Plan Year, a statement in
such form as the Committee deems desirable, setting forth the Participant’s
Deferral Account(s).

4.8        2004 Bonuses

(a)        Deferral under the 2005 DCP. Any Bonus that was payable in 2005 to an
employee of the Company for services performed during 2004 (a “2004 Bonus”) and
that such individual elected to defer in accordance with the terms of the Prior
Plan was deferred under the 2005 DCP instead of the Prior Plan. Any such 2004
Bonus was credited to the individual’s DCP Deferral Account as set forth in
Section 4.2 and is subject to the terms and conditions of this Plan, including,
without limitation, any distribution election made under Article V; provided,
however, that if such individual did not file a Distribution Election Form under
the 2005 DCP as provided in Section 5.1(b) at the time such 2004 Bonus was
credited to his DCP Deferral Account, he could file a Distribution Election Form
at any time prior to February 11, 2005, which then became applicable with
respect to his 2004 Bonus and any other Compensation deferred and credited to
the Participant’s DCP Deferral Account under this Plan.

 

12

 



 

 

(b)        Opportunity to Revoke Deferral Election. Notwithstanding anything
contained herein to the contrary, any participant in the Prior Plan who elected
to defer his 2004 Bonus could revoke his deferral election as provided in this
Section 4.8(b). Such election had to be in writing on a form provided by the
Committee and had to be filed with the Committee on or before January 21, 2005.
Any participant in the Prior Plan who revoked his 2004 Bonus deferral election
as provided herein received his 2004 Bonus in cash at or about the same time
that 2004 Bonuses were paid to other employees of the Company.

4.9        Pre-Merger Payment Elections. Any payment elections made or deemed to
be made by a Participant under the DCP2 or the 2005 DCP and in effect
immediately prior to the merger of the two plans on December 31, 2006 shall
remain in effect with respect to the portions of the applicable Deferral
Accounts attributable to amounts deferred under each plan and shall continue in
effect unless and until changed in accordance with the terms of this Plan. The
Committee shall establish and maintain separate subaccounts for each Deferral
Account as may be necessary to account for amounts subject to different payout
elections.

ARTICLE V

BENEFITS

5.1        Termination of Employment for a Reason other than Death.

(a)        Form and Time of Benefit. Except as otherwise provided in this
Section 5.1, upon a Participant’s termination of employment for a reason other
than death (including Retirement and Disability), the Company shall pay to the
Participant in a single lump sum within the first 90 days of the calendar year
following the Participant’s termination of employment an amount equal to the
value of the Participant’s Deferral Accounts as of the end of the month
preceding payment (after reduction for any forfeitures as set forth in Section
4.6). Any Retirement Benefit paid in annual installments pursuant to Section
5.1(b) shall be paid within the first 90 days of each calendar year, beginning
with the year following the Participant’s Retirement and shall be determined
based on the value of the Participant’s Deferral Accounts as of the last day of
the month preceding payment. Notwithstanding anything herein to the contrary, in
the event that a Participant who is a Specified Employee is entitled to a
distribution from the Plan upon or by virtue of such Participant’s termination
of employment for a reason other than death or Disability, the lump sum payment
or the first annual installment payment, as the case may be, shall not be paid
before the date that is six (6) months after the date of the Participant’s
termination of employment (or, if earlier, the date of the Participant’s death).
Any additional installment payments shall be paid within the first 90 days of
each subsequent calendar year.

(b)        Retirement. (i) On a Distribution Election Form filed simultaneously
with and in the same manner as the first Deferral Election Form that a
Participant is required to file in accordance with the requirements set forth in
Section 4.1 hereof, a Participant (A) may elect to have the Retirement Benefit,
which may consist solely of the Participant’s Savings Plan Restoration Account,
paid to him in a lump sum, annual payments for any other number of years between
two (2) and 20 years or, if available as an option on the Distribution Election
Form provided to the Participant, in a combination of an initial lump sum
payment followed by annual installments over the next one (1) to 20 years, and
(B) may elect to have the amount of each

 

13

 



 

annual installment determined under either the Amortization Method or the
Fractional Method. If a Participant fails to elect either the Amortization
Method or the Fractional Method, such Participant shall be deemed to have
elected the Fractional Method.

(ii) Notwithstanding anything herein to the contrary, an election to receive
distribution in a series of annual installments or as a combination of a lump
sum followed by annual installments shall be treated as a single payment for
purposes of Section 409A of the Code.

(iii) Subject to Section 5.1(b)(iv), a Participant may change his election as to
the form of Retirement distribution under this Program subject to the following
conditions: (A) the election shall not be effective until twelve (12) months
after the election is filed with the Committee; (B) the election must defer the
lump sum payment or the initial amount of an installment payment for a period of
at least five (5) years from the date that the lump sum payment or initial
amount of the installment payment, as the case may be, was otherwise payable;
and (C) the election must be made at least twelve (12) months prior to the
beginning of the calendar year in which the lump sum payment or initial amount
of the installment payment, as the case may be, would have been payable if no
change as to the form of distribution were ever made.

(iv) A Participant may only make two changes pursuant to Section 5.1(b)(iii).
Each such change must satisfy all of the requirements of Section 5.1(b)(iii).

(c)        Termination Prior to Retirement. If a Participant’s employment with
the Company terminates for any reason other than Retirement, Disability or
death, then the Participant shall receive a Termination Benefit in a lump sum as
provided in Section 5.1(a).

(d)        Disability Benefit. If a Participant ceases to perform services for
the Company prior to Retirement due to a Disability, then the Participant shall
receive a Disability Benefit in a lump sum within the first 90 days of the
calendar year following the calendar year in which the Participant attains age
55 in an amount equal to the value of the Participant’s Deferral Accounts as of
the end of the month preceding payment.

(e)        Effect of Pre-Retirement Termination of Employment on Spousal
Survivor Benefits. Spousal survivor benefits (if any) under Section 5.3 of the
Plan shall not be payable to the spouse of a Participant who terminates
employment prior to Retirement and receives a Termination Benefit or a
Disability Benefit under this Section 5.1.

5.2

Beneficiary Benefits.

(a)        If a Participant dies while employed by the Company, or after
termination of employment with the Company but before payment of, or
commencement of installment payments of, his benefits under the Plan, then the
Company will pay to the Participant’s Beneficiary in a single lump sum a
Beneficiary Benefit that is an amount equal to the value of the Participant’s
Deferral Accounts (other than his or her SEDCP Deferral Account (if any)). If
such Participant also has an SEDCP Deferral Account, the Company will also pay
to the Participant’s Beneficiary annual payments over the greater of (i) 10
years or (ii) until the Participant would have attained age 65 equal to 25% of
the amount deferred under the SEDCP

 

14

 



 

(excluding any interest on such deferrals), which payments shall be in full
satisfaction of the benefits payable with respect to the Participant’s SEDCP
Deferral Account. Notwithstanding the foregoing, the Participant’s Beneficiary
shall instead be paid the amount credited to the Participant’s SEDCP Deferral
Account as of the end of the month in which his death occurred plus interest at
a rate of 8% per annum, compounded annually, from the end of such month and
credited annually on each anniversary of the end of such month payable in equal
installments (using the Amortization method) over the period described in the
preceding sentence, if the Committee determines that the present value of such
benefit is greater than the present value of the benefit described in the
preceding sentence. In comparing the present value of these two alternative
benefits, the Committee shall use in each case a discount factor of 8%..

(b)        If a Participant dies after the commencement of payment of his
Retirement Benefit, then the remaining installments (if any) of the Retirement
Benefit shall be payable to his Beneficiary in the same amounts and at the same
times as such installment would have been paid to the Participant if he were
living.

(c)        Notwithstanding the foregoing provisions of this Section 5.2, a
Participant may elect, on a Distribution Election Form filed simultaneously with
and in the same manner as the first Deferral Election Form that the Participant
is required to file in accordance with the requirements set forth in Section 4.1
hereof, that, if he dies prior to the commencement of his Retirement Benefits,
then the payment to his Beneficiary shall be made in any form and calculated in
any other manner described in Section 5.1(b). A Participant may change his
election as to the form of payment to his Beneficiary subject to the following
conditions: (1) the election shall not be effective until twelve (12) months
after the election is filed with the Committee and (2) the election must be made
at least twelve (12) months prior to the beginning of the calendar year in which
the lump sum payment or initial amount of the installment payment, as the case
may be, would have been payable if no change as to the form of distribution were
ever made. Each such change must satisfy all of the requirements of this
Section 5.2(c).

(d)        The payment or payments to a Beneficiary of a deceased Participant
under this Section 5.2 shall be made or commence during the first 90 days of the
calendar year following the year in which the Participant’s death occurred, and
the amount of such payment shall be equal to, or determined based on, the value
of the Participant’s Deferral Accounts as of the end of the month preceding
payment.

(e)        In the event that the Beneficiary of a deceased Participant dies
prior to the completion of payments under this Plan to that Beneficiary, all
remaining payments to that Beneficiary shall be paid in a lump sum to that
Beneficiary’s estate.

(f)         Any election as to the form and manner of payment to a Beneficiary
in effect under the terms of the DCP2 or the 2005 DCP immediately prior to the
merger of the two plans on December 31, 2006, shall remain in effect with
respect to the portions of the applicable Deferral Accounts attributable to
amounts deferred under each plan and shall continue in effect unless or until
changed in accordance with the terms of this Plan. The Committee shall establish
and maintain separate subaccounts for each Deferral Account as may be necessary
to account for amounts subject to different beneficiary payout elections.

 

15

 



 

 

5.3        Spousal Survivor Benefits with Respect to SEDCP Deferral Accounts. If
a Participant who has an SEDCP Deferral Account dies after becoming eligible for
Retirement or after commencement of payment of his Retirement Benefit and a
spouse to whom he had been married to for at least one (1) year prior to his
death survives beyond completion of payment of the Participant’s SEDCP Deferral
Account balance, the Company shall pay such spouse a lump sum payment in an
amount equal to 10% of the Participant’s SEDCP Deferral Account balance valued
as of the earlier of the date of the Participant’s Retirement or death. Such
lump sum spousal survivor benefit shall be paid as soon as administratively
practicable following the later of the completion of payment of the Participan
t’s SEDCP Deferral Account balance or the Participant’s death. No benefit shall
be payable under this Section 5.3 if the Participant’s spouse does not survive
beyond completion of payment of the Participant’s SEDCP Deferral Account
balance. Notwithstanding the foregoing, no spousal survivor benefit shall be
payable to the spouse of any Participant who received benefits pursuant to
Section 5.1(c) (Termination Benefit), Section 5.1(d) (Disability Benefit) or
Section 5.6 (Immediate Payment on Termination Event).

5.4        Early Payment. Payment of the amounts credited to any Early Payment
Year Subaccount of a Participant shall be paid or commence to be paid within the
first 90 days of the year elected as the Early Payment Year in accordance with
the Participant’s election under Section 4.1(b), with any subsequent annual
payments paid in the first 90 days of each applicable year. The amount of each
annual installment will be determined under the Fractional Method unless the
Participant otherwise irrevocably elects the Amortization Method at the time of
making the Early Payment Benefit election.

Notwithstanding the foregoing, if the Participant terminates employment with the
Company for any reason prior to commencement or completion of an Early Payment
Benefit, the election made by the Participant to receive the Early Payment
Benefit shall terminate and the amount credited to the Participant’s Early
Payment Year Subaccount shall be paid, together with the other amounts credited
to the Participant’s Deferral Account, as set forth in Section 5.1 or 5.2, as
the case may be.

5.5        Emergency Benefit. In the event that the Committee, upon written
petition of the Participant, determines in its sole discretion that the
Participant has suffered an Unforeseeable Emergency, the Company shall pay to
the Participant, as soon as practicable following such determination, an
Emergency Benefit that does not exceed the amount reasonably necessary to
satisfy such Unforeseeable Emergency plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets to the extent the liquidation of such assets would not
itself cause severe financial hardship and the additional compensation available
to the Participant upon the termination of the Participant’s current deferral
elections under the Plan, as described in the following paragraph of this
Section 5.5. No amount may be paid to the Participant under this Section 5.5
from any unvested portion of the Participant’s Savings Plan Restoration Account.

Whenever a Participant receives a distribution under this Section 5.5, the
Participant will be deemed to have revoked all current deferral elections under
the Plan effective as of the date of the distribution. The Participant will not
be permitted to participate in the next

 

16

 



 

enrollment period under the Plan and will be precluded from electing to make new
deferrals under the Plan for a minimum period of one (1) year (or such lesser
period as the Committee may permit) following receipt of the distribution.

5.6        Effect of Termination Event. In the event of a Termination Event that
constitutes a “change in the ownership or effective control” of Occidental
Petroleum Corporation, within the meaning of Section 409A(a)(2)(A)(v) of the
Code, the Company may, in its sole discretion terminate this Plan within the
30 days preceding such Termination Event, provided that all substantially
similar arrangements sponsored by the Company are terminated and all
Participants in this Plan and all participants in substantially similar
arrangements receive all amounts of compensation deferred under the terminated
arrangements within 12 months of the date of termination of all the
arrangements.

5.7        Small Benefit. Notwithstanding anything contained herein to the
contrary, in the event that the value of a Participant’s Deferral Accounts, as
of the end of the Plan Year in which the Participant’s Retirement occurs is less
than $20,000 (after reduction for any forfeiture pursuant to Section 4.6), then
such amount (with interest to the end of the month preceding the payment date)
shall be paid in a cash lump sum without regard to any contrary elections. Such
payment shall be made at the time set forth in Section 5.1(a) unless a different
distribution date is required to comply with Section 409A of the Code.

5.8        Tax Withholding and Reporting.

(a)        To the extent required by the law in effect at the time payments are
made, the Company shall withhold from payments made hereunder the taxes required
to be withheld by Federal, state and local law.

(b)        The Company shall have the right at its option to (i) require a
Participant to pay or provide for payment of the amount of any taxes that the
Company may be required to withhold with respect to interest or other amounts
that the Company credits to a Participant’s Deferral Accounts or (ii) deduct
from any amount of salary, bonus or other payment otherwise payable in cash to
the Participant the amount of any taxes that the Company may be required to
withhold with respect to interest or other amounts that the Company credits to a
Participant’s Deferral Accounts.

(c)        The tax withholding and reporting rules described in this subsection
shall apply to payments made under the Plan pursuant to a Qualified Divorce
Order, shall be subject to any applicable superseding guidance promulgated by
the Internal Revenue Service, and shall apply in addition to (not in
substitution of) the preceding two subsections. Amounts paid to an Alternate
Payee shall be subject to federal income tax withholding and, together with
amounts so withheld, shall be reportable to the Alternate Payee. In addition,
amounts paid to an Alternate Payee shall be subject to taxation under the
Federal Insurance Contributions Act (“FICA”) and the Federal Unemployment Tax
Act (“FUTA”) to the same extent as if such amounts had been paid to the
Participant. To the extent that amounts paid to an Alternate Payee are subject
to taxation under FICA and/or FUTA, such payments shall be treated as the wages
of the Participant, and shall be so reportable, but any amounts required under
FICA to be withheld from such payments shall be withheld from the payments to
the Alternate Payee.

 

17

 



 

 

5.9        Termination of Employment. For the purpose of this Article V, a
Participant will be deemed to have terminated employment if the Participant
ceases to be an employee of any of the following:

(a)        Occidental Petroleum Corporation;

(b)        an Affiliate; or

(c)        any other entity, whether or not incorporated, in which the Company
has an ownership interest, and the Committee has designated that the
Participant’s commencement of employment with such entity upon Participant’s
ceasing to be an employee of an entity described in (a) or (b) above will not be
deemed to be a termination of employment for purposes of this Plan, provided
that such designation shall be made in writing by the Committee and shall be
communicated to the Participant prior to his commencement of employment with the
entity so designated.

For the purposes of the preceding provisions, a Participant who ceases to be an
employee of an entity described in (a), (b) or (c) above shall not be deemed to
have terminated employment if such cessation of employment is followed
immediately by his commencement of employment with another entity described in
(a), (b) or (c) above.

Notwithstanding the foregoing, a termination of employment shall not be deemed
to have occurred for any purpose under this Plan unless such termination of
employment constitutes “a separation from service” as defined under Section 409A
of the Code or any regulations promulgated thereunder.

5.10      Re-Employment. If a Participant’s employment with the Company is
terminated and such Participant is re-employed by the Company prior to the
payment of his benefits in a cash lump sum payment or while he is receiving
benefits in the form of annual installment payments, the payment of the lump sum
amount or the future installments, as the case may be, shall be suspended until
he again terminates employment with the Company. Such Participant may elect to
again participate in this Plan and to defer additional Base Salary and/or Bonus
as provided in Section 4.1. Upon a Participant’s subsequent termination of
employment, distribution of his benefits under the Plan shall commence or resume
in the same form as the benefits were payable at his earlier termination of
employment. Notwithstanding the foregoing, this Section 5.10 shall only apply to
the extent it does not violate Section 409A of the Code.

5.11      Qualified Divorce Orders. Subject to the policies and procedures
established by the Committee under Section 9.3(b) hereof and the provisions of
this Plan, benefits may be paid from the balance of a Participant’s Deferral
Account(s) in accordance with a Qualified Divorce Order.

5.12      Special Transition Rule Election.

(a)  Notwithstanding anything herein to the contrary, pursuant to the transition
rules under Section 409A of the Code and the regulations and guidance
thereunder, each Participant who has not separated from service as of
October 12, 2006 may make a new payment election (a “Special Transition Rule
Election”) with respect to (i) the balance of his Deferral

 

18

 



 

Accounts as of December 31, 2006 together with interest credited thereto prior
to distribution (his “December 31 Balance”) and/or (ii) any deferred 2006 bonus
(i.e., that portion of any bonus earned in 2006 and payable in 2007 that the
Participant elected to defer under this Plan) plus interest credited thereto
prior to distribution (his “2006 Deferred Bonus”). As part of such election, the
Participant may elect to receive his Retirement Benefit in any form described in
Section 5.1 and calculated under either the Amortization Method or the
Fractional Method. In addition, the Participant may elect up to two Early
Payment Years with installment payments (if any) calculated under the
Amortization Method or the Fractional Method. Notwithstanding the provisions of
Section 4.1(b) or Section 5.4 to the contrary, a Participant may elect any Early
Payme nt Year other than 2006 regardless of the year in which the Compensation
was deferred, except that (i) the earliest Early Payment Year that a Participant
may elect with respect to his 2006 Deferred Bonus is 2008, and (ii) if a
Participant elects 2007 as an Early Payment Year with respect to his December 31
Balance, payment will be made in July of 2007. A Participant may elect that all,
any portion or no portion of his December 31 Balance and/or all, any portion or
no portion of his 2006 Deferred Bonus be paid in an Early Payment Year, but (i)
the Participant may not select more than two Early Payment Years under this
Special Transition Rule Election and may not elect any additional Early Payment
Years under Section 4.1(b) if such election would result in more than two
scheduled Early Payment Years and (ii) the Participant may not make different
elections with respect to the form or manner of calculation of his Retirement
Benefit with respect to his December 31 Balance and his 2006 Deferred Bonus.

(b)  Notwithstanding anything herein to the contrary, if a Participant has
separated from service due to Retirement as of October 12, 2006, he may make a
new payment election with respect to his December 31 Balance. As part of such
election, the Participant may elect (1) to receive a lump sum distribution of
his entire Deferral Account balance in July of 2007 or (2) to change the number
of Retirement Benefit installment payments as permitted under Section 5.1,
provided that the Participant may not extend the number of installments to more
than twenty annual installments (including installment payments that have
already been made).

(c)  If a Participant elects 2007 as an Early Payment Year for his December 31
Balance, he may not elect to defer any Compensation earned in 2007 under this
Plan.

(d)  In addition, as part of the special election under this Section 5.12, a
Participant may change the form and manner of calculation of the payment of
benefits to his Beneficiary in the event that the Participant dies while
employed by the Company after becoming eligible for Retirement.

(e)  A Participant must elect the same form and manner of calculating his
Retirement Benefit under (a) or (b) of this Section 5.12 and the same form and
manner of calculating his Beneficiary Benefit under (d) of this Section 5.12 as
he elects for such benefits under the 2005 DCP and the DCP2.

(f)   Any election under this Section 5.12 must be made by November 3, 2006, or
such later date as permitted by the Committee, but in no event later than
December 31, 2006.

(g)  A Participant’s election under this Section 5.12 shall supersede any
previous election made or deemed to be made under this Plan, the 2005 DCP, or
the DCP2. If a

 

19

 



 

Participant does not timely make an election under this Section 5.12, the
elections he otherwise made or makes or was deemed to make shall apply and may
be changed only in accordance with the other terms of this Plan and any
Compensation deferred on or after January 1, 2007, shall be subject to the
Participant’s election under the 2005 DCP (or, the DCP2 if the Participant was a
participant in the DCP2 but not the 2005 DCP) or as subsequently amended in
accordance with the other terms of this Plan. However, any distribution election
that had not become effective by October 12, 2006, shall be null and void.

ARTICLE VI

BENEFICIARY DESIGNATION

Each Participant shall have the right, at any time, to designate any person or
persons as the Beneficiary to whom payments under this Plan shall be made in the
event of the Participant’s death prior to complete distribution to the
Participant of the benefits due under the Plan. Each Beneficiary designation
shall become effective only when filed in writing with the Committee during the
Participant’s lifetime on a paper form prescribed by the Committee. Any
Beneficiary designation made by a Participant under the DCP2 and/or the 2005 DCP
shall continue to apply under this Plan until the Participant files a new
Beneficiary designation form with the Committee. Notwithstanding the preceding
sentence, if a Participant had selected different Beneficiaries under the DCP2
and the 2005 DCP, the following rules shall apply:

(A)      If the Participant does not make a new election under Section 5.12, the
Beneficiary designation under the DCP2 shall apply to the subaccount for the
DCP2 under this Plan and the Beneficiary designation under the 2005 DCP shall
apply to the subaccount for the 2005 DCP under this Plan unless or until the
Participant files a new Beneficiary designation form with the Committee.

(B)       If the Participant does make a new election under Section 5.12, the
Participant will be treated as having no Beneficiary designation on file until
the Participant files a new Beneficiary designation with the Committee.

The filing of a new Beneficiary designation form will cancel any inconsistent
Beneficiary designation previously filed.

If a Participant fails to designate a Beneficiary as provided above, or if all
designated Beneficiaries predecease the Participant, any benefits remaining
unpaid shall be paid in accordance with the Participant’s Beneficiary
designation under the Company’s Retirement Plan, and if there is no such valid
Beneficiary designation, to the Participant’s then surviving spouse, or if none,
to the Participant’s estate, unless directed otherwise by the court that has
jurisdiction over the assets belonging to the Participant’s probate estate.

ARTICLE VII

CLAIMS PROCEDURE

7.1        Applications for Benefits. All applications for benefits under the
Plan shall be submitted to Occidental Petroleum Corporation, Attention: Deferred
Compensation Plan Committee, 10889 Wilshire Blvd., Los Angeles, CA 90024.
Applications for benefits must be in writing on the forms prescribed by the
Committee and must be signed by the Participant, or in

 

20

 



 

the case of a Beneficiary Benefit, by the Beneficiary or legal representative of
the deceased Participant.

7.2        Claims Procedure for Benefits other than Disability Benefits.

(a)        Within a reasonable period of time, but not later than 90 days after
receipt of a claim for benefits (other than Disability benefits), the Committee
or its delegate shall notify the claimant of any adverse benefit determination
on the claim, unless special circumstances require an extension of time for
processing the claim. In no event may the extension period exceed 90 days from
the end of the initial 90-day period. If an extension is necessary, the
Committee or its delegate shall provide the claimant with a written notice to
this effect prior to the expiration of the initial 90-day period. The notice
shall describe the special circumstances requiring the extension and the date by
which the Committee or its delegate expects to render a determination on the
claim.

(b)        In the case of an adverse benefit determination, the Committee or its
delegate shall provide to the claimant written or electronic notification
setting forth in a manner calculated to be understood by the claimant (i) the
specific reason or reasons for the adverse benefit determination; (ii) reference
to the specific Plan provisions on which the adverse benefit determination is
based; (iii) a description of any additional material or information necessary
for the claimant to perfect the claim and an explanation of why the material or
information is necessary; and (iv) a description of the Plan’s claim review
procedures and the time limits applicable to such procedures, including a
statement of the claimant’s right to bring a civil action under Section 502(a)
of ERISA following an adverse final benefit determination on review and in
accordance with Section 7.4.

(c)        Within 60 days after receipt by the claimant of notification of the
adverse benefit determination, the claimant or his duly authorized
representative, upon written application to the Committee, may request that the
Committee fully and fairly review the adverse benefit determination. On review
of an adverse benefit determination, upon request and free of charge, the
claimant shall have reasonable access to, and copies of, all documents, records
and other information relevant to the claimant’s claim for benefits. The
claimant shall have the opportunity to submit written comments, documents,
records, and other information relating to the claim for benefits. The
Committee’s (or delegate’s) review shall take into account all comments,
documents, records, and other information submitted regardless of whether the
information was previously considered in the initial adverse benefit
determination.

(d)        Within a reasonable period of time, but not later than 60 days after
receipt of such request for review, the Committee or its delegate shall notify
the claimant of any final benefit determination on the claim, unless special
circumstances require an extension of time for processing the claim. In no event
may the extension period exceed 60 days from the end of the initial 60-day
period. If an extension is necessary, the Committee or its delegate shall
provide the claimant with a written notice to this effect prior to the
expiration of the initial 60-day period. The notice shall describe the special
circumstances requiring the extension and the date by which the Committee or its
delegate expects to render a final determination on the request for review. In
the case of an adverse final benefit determination, the Committee or its
delegate shall provide to the claimant written or electronic notification
setting forth in a manner calculated to be

 

21

 



 

understood by the claimant (i) the specific reason or reasons for the adverse
final benefit determination; (ii) reference to the specific Plan provisions on
which the adverse final benefit determination is based; (iii) a statement that
the claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records and other information relevant
to the claimant’s claim for benefits; and (iv) a statement of the claimant’s
right to bring a civil action under Section 502(a) of ERISA following an adverse
final benefit determination on review and in accordance with Section 7.4.

7.3        Claims Procedure for Disability Benefits.

(a)        Within a reasonable period of time, but not later than 45 days after
receipt of a claim for Disability benefits, the Committee or its delegate shall
notify the claimant of any adverse benefit determination on the claim, unless
circumstances beyond the Plan’s control require an extension of time for
processing the claim. In no event may the extension period exceed 30 days from
the end of the initial 45-day period. If an extension is necessary, the
Committee or its delegate shall provide the claimant with a written notice to
this effect prior to the expiration of the initial 45-day period. The notice
shall describe the circumstances requiring the extension and the date by which
the Committee or its delegate expects to render a determination on the claim.
If, prior to the end of the first 30-day extension period, the Committee or its
delegate determines that, due to circumstances beyond the control of the Plan, a
decision cannot be rendered within that extension period, the period for making
the determination may be extended for an additional 30 days, so long as the
Committee or its delegate notifies the claimant, prior to the expiration of the
first 30-day extension period, of the circumstances requiring the extension and
the date as of which the Committee or its delegate expects to render a decision.
This notice of extension shall specifically describe the standards on which
entitlement to a benefit is based, the unresolved issues that prevent a decision
on the claim, and the additional information needed to resolve those issues, and
that the claimant has at least 45 days within which to provide the specified
information.

(b)        In the case of an adverse benefit determination, the Committee or its
delegate shall provide to the claimant written or electronic notification
setting forth in a manner calculated to be understood by the claimant (i) the
specific reason or reasons for the adverse benefit determination; (ii) reference
to the specific Plan provisions on which the adverse benefit determination is
based; (iii) a description of any additional material or information necessary
for the claimant to perfect the claim and an explanation of why the material or
information is necessary; (iv) a description of the Plan’s claim review
procedures and the time limits applicable to such procedures, including a
statement of the claimant’s right to bring a civil action under Section 502(a)
of ERISA following an adverse final benefit determination on review and in
accordance with Section 7.4; (v) if an internal rule, guideline, protocol or
similar criterion (“internal standard”) was relied upon in making the
determination, a copy of the internal standard or a statement that the internal
standard was relied upon and that a copy of the internal standard shall be
provided to the claimant free of charge upon request; and (vi) if the
determination is based on a medical necessity or experimental treatment or
similar exclusion or limit, an explanation of the scientific or clinical
judgment for the determination or a statement that such explanation shall be
provided free of charge upon request.

 

22

 



 

 

(c)        Within 180 days after receipt by the claimant of notification of the
adverse benefit determination, the claimant or his duly authorized
representative, upon written application to the Committee, may request that the
Committee fully and fairly review the adverse benefit determination. On review
of an adverse benefit determination, upon request and free of charge, the
claimant shall have reasonable access to, and copies of, all documents, records
and other information relevant to the claimant’s claim for benefits. The
claimant shall have the opportunity to submit written comments, documents,
records, and other information relating to the claim for benefits. The
Committee’s (or delegate’s) review (i) shall take into account all comments,
documents, records, and other information submitted regardless of whether the
information was previously considered in the initial adverse benefit
determination; (ii) shall not afford deference to the initial adverse benefit
determination; (iii) shall be conducted by an appropriate named fiduciary of the
Plan who is neither an individual who made the initial adverse benefit
determination nor a subordinate of such individual; (iv) if the adverse benefit
determination was based in whole or in part on a medical judgment, shall
identify medical and vocational experts whose advice was obtained on behalf of
the Plan in connection with the initial adverse benefit determination; and
(v) shall consult an appropriate health care professional who has appropriate
training and experience in the relevant field of medicine and who or whose
subordinate was not consulted in the initial adverse benefit determination.

(d)        Within a reasonable period of time, but not later than 45 days after
receipt of such request for review, the Committee or its delegate shall notify
the claimant of any final benefit determination on the claim, unless special
circumstances require an extension of time for processing the claim. In no event
may the extension period exceed 45 days from the end of the initial 45-day
period. If an extension is necessary, the Committee or its delegate shall
provide the claimant with a written notice to this effect prior to the
expiration of the initial 45-day period. The notice shall describe the special
circumstances requiring the extension and the date by which the Committee or its
delegate expects to render a final determination on the request for review. In
the case of an adverse final benefit determination, the Committee or its
delegate shall provide to the claimant written or electronic notification
setting forth in a manner calculated to be understood by the claimant (i) the
specific reason or reasons for the adverse final benefit determination;
(ii) reference to the specific Plan provisions on which the adverse final
benefit determination is based; (iii) a statement that the claimant is entitled
to receive, upon request and free of charge, reasonable access to, and copies
of, all documents, records and other information relevant to the claimant’s
claim for benefits; (iv) a statement of the claimant’s right to bring a civil
action under Section 502(a) of ERISA following an adverse final benefit
determination on review and in accordance with Section 7.4; (v) if an internal
standard was relied upon in making the determination, a copy of the internal
standard or a statement that the internal standard was relied upon and that a
copy of the internal standard shall be provided to the claimant free of charge
upon request; and (vi) if the determination is based on a medical necessity or
experimental treatment or similar exclusion or limit, an explanation of the
scientific or clinical judgment for the determination or a statement that such
explanation shall be provided free of charge upon request.

7.4        Limitations on Actions. No legal action may be commenced prior to the
completion of the benefit claims procedure described herein. In addition, no
legal action may be commenced after the later of (a) 180 days after receiving
the written response of the Committee to an appeal, or (b) 365 days after an
applicant’s original application for benefits.

 

23

 



 

 

ARTICLE VIII

AMENDMENT AND TERMINATION OF PLAN

8.1        Amendment. The Board may amend the Plan in whole or in part at any
time for any reason, including but not limited to, tax, accounting or other
changes, which may result in termination of the Plan for future deferrals. The
Executive Compensation and Human Resources Committee of the Board may amend the
Plan to (a) ensure that this Plan complies with the requirements of Section 409A
of the Code for deferral of taxation on compensation deferred hereunder until
the time of distribution and (b) add provisions for changes to deferral
elections and elections as to time and manner of distributions and other changes
that comply with the requirements of Section 409A of the Code for the deferral
of taxation on deferred compensation until the time of distribution. The
Committee appointed pursuant to Article III, in its discretion, may amend the
Plan if the Committee determines that such amendment does not significantly
increase or decrease Plan benefits or costs. Notwithstanding the foregoing,
except for any amendment required to preserve the deferral of taxation of
amounts deferred under this Plan, no amendment shall (a) reduce the amounts that
have been credited to the Deferral Account(s) of any Participant prior to the
date such amendment is adopted; (b) eliminate the spousal survivor benefit under
Section 5.3; or (c) change the definition of the Declared Rate set forth in
Article II for the Plan Years beginning on January 1 of 2006, 2007, or 2008 to a
rate or to a formula that, as of the last day of the month preceding the date
such amendment is adopted, produces a rate that is less than the lesser of:
(i) Moodys Plus Three (as defined in Article II and calculated as of the last
day of the month preceding the date such amendment is adopted), or (ii) the
highest yield on any unsecured debt or preferred stock of the Company that was
outstanding on the last day of the month immediately preceding the date such
amendment is adopted. Any amendment that would either (a) reduce the Declared
Rate for the Plan Years beginning on January 1 of 2006, 2007, or 2008 to a rate
or to a formula that, as of the last day of the month preceding the date such
amendment is adopted, produces a rate that is less than Moodys Plus Three (as
defined in Article II and calculated as of the last day of the month preceding
the date such amendment is adopted) or (b) change the terms of the amendment
provisions of this Section 8.1 or the terms of the termination provisions of
Section 8.2, shall not be effective prior to the date that is two years after
the date such amendment is adopted, unless the amendment is required by a change
in the tax or other applicable laws or accounting rules, or the amendment is
required in order to preclude any amounts deferred under this Plan from being
included in the income of Participants prior to a date of distribution as
specified under this Plan. Notwithstanding the foregoing, following a
Termination Event, no amendment shall (a) reduce the amounts that have been
credited to the Deferral Account(s) of any Participant prior to the date such
amendment is adopted; (b) change the definition of the Declared Rate set forth
in Article II for the Plan Years beginning on January 1 of 2006, 2007, or 2008
to a rate or to a formula that, as of the last day of the month preceding the
date of the Termination Event, produces a rate that is less than Moodys Plus
Three (as defined in Article II and calculated as of the last day of the month
preceding the date of the Termination Event); (c) eliminate the spousal survivor
benefits under Section 5.3; or (d) change the terms of the amendment provisions
of this Section 8.1 or the terms of the termination provisions of Section 8.2.

 

24

 



 

 

8.2        Termination.

(a)        Company’s Right to Terminate. The Board may terminate the Plan at any
time, if in the Board’s judgment, the continuance of the Plan would not be in
the Company’s best interest due to tax, accounting or other effects thereof, or
potential payouts thereunder, or other reasons, provided that any termination of
the Plan shall not be effective prior to the date that is two years after the
date the Board adopts a resolution to terminate the Plan, unless (i) the
termination of the Plan is required by a change in the tax or other applicable
laws or accounting rules, or (ii) the Participants have become subject to tax on
the amounts deferred under the Plan. Notwithstanding the foregoing, following a
Termination Event, the Plan may not be terminated prior to the date that is
three years after the date the Termination Event occurs, or, if earlier, the
date on which amounts deferred under the Plan have become taxable to
Participants. In the event the Board adopts a resolution terminating the Plan,
the Board or the Committee shall determine the date as of which all deferral
elections shall cease to apply so that no further Base Salary, Bonuses or
Performance Award Cash Deferrals shall be deferred under the Plan.

(b)        Payments Upon Termination. Distributions to the Participants or their
Beneficiaries shall be made on the dates on which the Participants or their
Beneficiaries would receive benefits hereunder without regard to the termination
of the Plan except that payments will be made upon termination if one of the
following requirements is satisfied:

(A)        the Plan is terminated pursuant to Section 5.5 of the Plan,

(B)        the termination of the Plan otherwise satisfies one of the
requirements for accelerated payment under Proposed Treasury Regulations Section
1.409A-3(h)(2)(viii) (or a successor regulation) or other guidance issued by the
Secretary of the Treasury, or

(C)        the Plan is terminated because the Participants have become subject
to tax on the amounts deferred under the Plan because of a failure of the Plan
to satisfy the requirements of Section 409A of the Code.

ARTICLE IX

MISCELLANEOUS

9.1        Unsecured General Creditor. The rights of a Participant, Beneficiary,
or their heirs, successors, and assigns, as relates to any Company promises
hereunder, shall not be secured by any specific assets of the Company, nor shall
any assets of the Company be designated as attributable or allocated to the
satisfaction of such promises.

9.2        Trust Fund. The Company shall be responsible for the payment of all
benefits provided under the Plan. At its discretion, the Company may establish
one or more trusts, with such trustees as the Board or Committee may approve,
for the purpose of providing for the payment of such benefits. Such trust or
trusts may be irrevocable, but the assets thereof shall be subject to the claims
of the Company’s creditors. To the extent any benefits provided under the Plan
are actually paid from any such trust, the Company shall have no further
obligation with respect thereto, but to the extent not so paid, such benefits
shall remain the obligation of, and shall be paid by, the Company.

 

25

 



 

 

9.3        Nonassignability.

(a)        Neither a Participant nor any other person shall have any right to
commute, sell, assign, transfer, pledge, anticipate, mortgage or otherwise
encumber, hypothecate or convey in advance of actual receipt the amounts, if
any, payable hereunder, or any part thereof, or interest therein which are, and
all rights to which are, expressly declared to be unassignable and
non-transferable. No part of the amounts payable shall, prior to actual payment,
be subject to seizure or sequestration for the payment of any debts, judgments,
alimony or separate maintenance owed by a Participant or any other person, nor
be transferable by operation of law in the event of a Participant’s or any other
person’s bankruptcy or insolvency.

(b)        Notwithstanding subsection (a), the right to benefits payable with
respect to a Participant pursuant to a Qualified Divorce Order may be created,
assigned, or recognized. The Committee shall establish appropriate policies and
procedures to determine whether a Divorce Order presented to the Committee
constitutes a Qualified Divorce Order under this Plan, and to administer
distributions pursuant to the terms of Qualified Divorce Orders. In the event
that a Qualified Divorce Order exists with respect to benefits payable under the
Plan, such benefits otherwise payable to the Participant specified in the
Qualified Divorce Order shall be payable to the Alternate Payee specified in
such Qualified Divorce Order.

9.4        Release from Liability to Participant. A Participant’s right to
receive benefits under the Plan shall be reduced to the extent that any portion
of a Participant’s Deferral Account(s) has been paid or set side for payment to
an Alternate Payee pursuant to a Qualified Divorce Order or to the extent that
the Company or the Plan is otherwise subject to a binding judgment, decree, or
order for the attachment, garnishment or execution of any portion of the
Participant’s Deferral Account(s) or of any distributions therefrom. The
Participant shall be deemed to have released the Company and the Plan from any
claim with respect to such amounts in any case in which (a) the Company, the
Plan, or any Plan representative has been served with legal process or otherwise
joined in a proceeding relating to such amounts, and (b) the Participant fails
to obtain an order of the court in the proceeding relieving the Company and the
Plan from the obligation to comply with the judgment, decree or order.

9.5        Employment Not Guaranteed. Nothing contained in this Plan nor any
action taken hereunder shall be construed as a contract of employment or as
giving any Participant any right to be retained in employment with the Company.
Accordingly, subject to the terms of any written employment agreement to the
contrary, the Company shall have the right to terminate or change the terms of
employment of a Participant at any time and for any reason whatsoever, with or
without cause.

9.6        Gender, Singular & Plural. All pronouns and any variations thereof
shall be deemed to refer to the masculine or feminine as the identity of the
person or persons may require. As the context may require, the singular may be
read as the plural and the plural as the singular.

9.7        Captions. The captions of the articles, sections, and paragraphs of
the Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

 

26

 



 

 

9.8        Validity. In the event any provision of this Plan is held invalid,
void, or unenforceable, the same shall not affect, in any respect whatsoever,
the validity of any other provision of this Plan.

9.9        Notice. Any notice or filing required or permitted to be given to the
Committee under the Plan shall be sufficient if in writing and hand delivered,
or sent by registered or certified mail, to the principal office of the Company.
Such notice shall be deemed given as to the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

9.10      Applicable Law. The Plan shall be governed by and construed in
accordance with Section 409A of the Code, and any regulations promulgated
thereunder, and the laws of the State of California to the extent such laws are
not preempted by the Employee Retirement Income Security Act of 1974, as
amended.

IN WITNESS WHEREOF, Occidental Petroleum Corporation has executed this document
this 12th day of October, 2006.

OCCIDENTAL PETROLEUM CORPORATION

By /s/ RICHARD W. HALLOCK                  

 

Richard W. Hallock

Executive Vice-President, Human Resources

 

 

27

 